Barnes, J.
This is an appeal from a judgment for damages by flood waters sustained by plaintiff on account of the negligent construction of the defendant’s railroad grade in the valley of Sappa creek near plaintiff’s farm in Harlan county, Nebraska.
The question of the negligent construction of defendant’s' railroad grade and embankment at the place in question was first decided in Reed v. Chicago, B. & Q. R. Co., 86 Neb. 54. It was again determined in Reed v. Chicago, B. & Q. R. Co., ante, p. 19. The instant case was brought to recover damages sustained by the flood waters which caused the damages to Reed’s property in the case last cited. Plaintiff and Reed owned adjoining farms. All of the questions raised by defendant in this case were disposed of by the opinions above referred to, which we are constrained to follow. The judgment of the district court is therefore affirmed without further discussion.
Affirmed.
Letton, Sedgwick and Hamer, JJ., not sitting.